                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


WILLIAM PARKER GAREY, et al.,           )
                                        )
                  Plaintiffs,           )
                                        )
                  v.                    )           1:16cv542
                                        )
JAMES S. FARRIN, P.C., et al.,          )
                                        )
                  Defendants.           )


                        MEMORANDUM OPINION AND ORDER

     This case comes before the Court on the “Fox Defendants’

Motion to Compel Against Plaintiffs” (Docket Entry 170) (the

“Motion”).1     For the reasons that follow, the Court will grant in

part and deny in part the Motion.

                                 BACKGROUND

     Alleging violations of the Driver’s Privacy Protection Act of

1994, 18 U.S.C. § 2721 et seq. (the “DPPA”), James Garey (“J.

Garey”),      William    Garey   (“W.   Garey”),    and   Aaron   Cruthis

(collectively, the “Original Plaintiffs”) initiated a purported

class action against a lawyer and various law firms.         (See Docket

Entry 1 (the “Complaint”) at 1-4.)          Shortly thereafter, Original



     1 For purposes of the Motion, “James S. Farrin, P.C., d/b/a
Law Offices of James Scott Farrin, Marcari, Russotto, Spencer &
Balaban, P.C., Riddle & Brantley, L.L.P, Wallace Pierce Law, PLLC,
Van Laningham & Associates, PLLC d/b/a Bradley Law Group, Lanier
Law Group, P.A., Crumley Roberts, LLP, and Hardee & Hardee LLP”
comprise the “Fox Defendants.” (Id. at 1 n.1) [Citations herein
to Docket Entry pages utilize the CM/ECF footer’s pagination.
Also, for legibility reasons, this Opinion omits all-cap font in
all citations from the parties’ materials.]
Plaintiffs filed an amended complaint, which (1) added Amanda

Reilly, Adilah McNeil, Charlotte Clevenger (“C. Clevenger”), Andrew

Clevenger     (“A.    Clevenger”),          and    Justin     Brent       Blakeslee

(collectively    with      Original   Plaintiffs,      the    “Plaintiffs”)       as

plaintiffs    and    (2)   added    various       lawyers    and    law   firms   as

defendants.    (See Docket Entry 32 (the “Amended Complaint”) at 1-

10.)     The Amended Complaint alleges that “[e]ach [d]efendant

knowingly obtained, disclosed and used one or more Plaintiff’s

protected personal information from a motor vehicle record for the

purpose of marketing that [d]efendant’s legal services” (id.,

¶ 141) without “Plaintiffs’ express consent as required by the

DPPA” (id., ¶ 142).2          The Amended Complaint seeks injunctive

relief, attorney’s fees, and $2,500 in liquidated damages per

Plaintiff “for each instance in which a [d]efendant knowingly

obtained or used that Plaintiff’s protected personal information”

(id. at 36).    (See id. at 35-36.)

       The defendants moved to dismiss the Amended Complaint.                      As

relevant here, Fox Defendants’ dismissal motion asserted that

“Plaintiffs’    theory      would     unconstitutionally           restrict    [Fox]

Defendants’ Protected ‘Commercial Speech’ Interests.”                         (Docket


     2 According to the Amended Complaint, “Plaintiffs . . . are
individuals whose protected personal information was improperly
obtained and used by one or more of the [d]efendants in violation
of the DPPA when [d]efendants (a) obtained protected DMV
information copied from their license or registration data onto
accident reports [(each, a ‘DMV-349’)] and (b) used that
information to send marketing letters.” (Id. at 2.)

                                        2
Entry 60 at 2.)     In support of this contention, Fox Defendants

maintained   that   Plaintiffs’   theory   “violates   well-established

commercial speech precedent.”       (Docket Entry 61 at 35.)      More

specifically, Fox Defendants argued that Plaintiffs’ claim fails

“th[e] intermediate-scrutiny test,” under which “any prohibitions

on . . . protected commercial speech must ‘directly advance a

substantial governmental interest and [be] appropriately tailored

to that purpose.’”      (Id. (second set of brackets in original)

(quoting Shapero v. Kentucky Bar Ass’n, 486 U.S. 466, 485 (1988)

(citing Central Hudson Gas & Elec. Corp. v. Public Serv. Comm’n of

N.Y., 447 U.S. 557, 566 (1980))).)

       The Court (per United States District Judge Loretta C. Biggs)

denied the defendants’ various dismissal motions.       (See generally

Docket Entry 93 (the “Dismissal Opinion”).) In so doing, the Court

rejected the defendants’ arguments that Plaintiffs’ interpretation

of the DPPA constitutes “a content-based prohibition on commercial

speech [that] fails to survive intermediate scrutiny.”         (Id. at

22.)    Fox Defendants subsequently sought reconsideration of the

Dismissal Opinion, contending, inter alia, that it “misconstrued

Central Hudson” (Docket Entry 111 at 4), which “set[s] forth a

four-step ‘intermediate scrutiny’ test to determine whether a

regulation of commercial speech is consistent with the First

Amendment” (id. at 3).   Asserting that the Dismissal Opinion erred

at step one of the Central Hudson test, Fox Defendants urged the


                                   3
Court to “continue[] with the Central Hudson analysis” and complete

“steps two through four of the Central Hudson test.”                  (Id. at 4.)

      As   requested,      the   Court       reassessed   its     Central    Hudson

analysis.    (Docket Entry 142 (the “Reconsideration Opinion”) at 6-

9.)    The Reconsideration Opinion explains that, “[i]n Central

Hudson, the Supreme Court articulated [a] four-part intermediate

scrutiny test to determine the constitutionality of restrictions on

commercial speech.”        (Id. at 8.)        Under Central Hudson,

      (1) to receive any First Amendment protection, commercial
      speech “must concern lawful activity and not be
      misleading”;

      (2)   the   asserted   government  interest                  must      be
      “substantial” to justify the restriction;

      (3) the restriction must “directly                  advance[]         the
      governmental interest asserted;” and

      (4) the restriction must not be “more extensive than is
      necessary to serve that interest.”

(Id. (brackets in original) (quoting Central Hudson, 447 U.S. at

566).)     Although “[t]he parties d[id] not appear to contest the

first Central Hudson factor,” the Court could not, “[i]n the

absence of a developed record, . . . determine whether, as applied

to [Fox] Defendants’ alleged conduct, the DPPA satisfies the

remaining Central Hudson factors.”             (Id. at 9.)   As such, the Court

concluded that “Plaintiffs’ claim [wa]s . . . not subject to

dismissal, at th[at] time, on First Amendment grounds.”                     (Id.)

      In   addition   to    seeking   reconsideration        of    the    Dismissal

Opinion, Fox Defendants filed an Answer to the Amended Complaint.

                                         4
(See Docket Entry 97.)    As relevant to the Motion, the Answer

asserts the following defenses:

                          Second Defense

          Plaintiffs and the putative class lack standing to
     bring the claim alleged.      This defense is based on
     several independent grounds, including but not limited
     to, that the Plaintiffs did not suffer a cognizable
     injury-in-fact; that Plaintiffs did not suffer an injury
     that has been made actionable by Congress; that
     Plaintiffs’ alleged injuries are not fairly traceable to
     the conduct of [Fox] Defendants because any alleged
     personal information had already been made public by the
     [law enforcement agencies (the “LEAs”)]; and that
     Plaintiffs’ injuries are not redressable by this Court
     because any alleged personal information had already been
     made public by the LEAs.

                          Third Defense

          The claims of Plaintiffs and the putative class are
     barred because imposing liability on [Fox] Defendants
     violates the First Amendment of the United States
     Constitution.     This defense is based on several
     independent grounds, including but not limited to, that
     the DPPA should not be construed so as to create a
     constitutional question; that interpreting the DPPA to
     impose liability on [Fox] Defendants would not directly
     advance a substantial government interest; that [Fox]
     Defendants engaged in protected speech; and that [Fox]
     Defendants cannot be held liable for allegedly obtaining,
     using, and disclosing information that had already been
     made publicly available by the LEAs.

                              ******

                          Fifth Defense

          The claims of Plaintiffs and the putative class are
     barred because there can be no liability for obtaining,
     using, or disclosing information contained in public
     records.




                                  5
                                Sixth Defense

          The claims of Plaintiffs and the putative class are
     barred because [Fox] Defendants cannot be held liable for
     the obtaining, use, or disclosure of information
     previously publicly disclosed by a third party.

(Id. at 27-29 (emphasis in original).)

     Thereafter,      Fox   Defendants     filed    a   “Joint   Notice   of

Constitutional Challenge to Federal Statute” (Docket Entry 146)

(the “Notice”), which states that certain of their defenses “raise

the question of whether the DPPA violates the First Amendment” (id.

at 1). In particular, the Notice maintains that the “[d]efendants’

filings    question   whether    the   DPPA   may   discriminate    between

categories of private citizens, permitting the speech of some but

not the speech of others.”         (Id.)   It further contends that the

“filings also question whether the DPPA should be interpreted to

prevent them from obtaining, using, and disclosing information that

has previously been made public by the government.”          (Id. at 1-2.)

     After the Reconsideration Opinion issued, the Court (per the

undersigned United States Magistrate Judge) entered a Scheduling

Order for this matter.      (See Text Order dated Jan. 28, 2019.)         The

Scheduling Order imposed a discovery deadline of April 30, 2020.

(See Docket Entry 151 at 2.)        It also established a deadline for

filing a motion for class certification of August 31, 2019 (see id.

at 3), which deadline, at the parties’ request, the Court in July

2019 enlarged to October 30, 2019 (see Text Order dated July 6,

2019).    Later that month, Fox Defendants filed the Motion, seeking

                                       6
to   compel    responses   to    multiple    interrogatories     (each,   an

“Interrogatory”), requests for production of documents (each, a

“Document     Request”),   and   requests    for    admission    (each,   an

“Admission Request”). (See Docket Entries 170, 171.) In response,

Plaintiffs revised certain of their discovery responses but opposed

the Motion as to the remaining discovery requests.

     Plaintiffs     subsequently     moved    to    amend    their   Amended

Complaint, explaining that “[t]he Second Amended Complaint would

streamline the action in a number of ways.”         (Docket Entry 176 (the

“Amendment Motion”) at 3.)        For instance, Plaintiffs maintained

that the amendment would narrow the scope of the action by dropping

two Plaintiffs with unique claims and adding two Plaintiffs with

claims “similar to the remaining Plaintiffs.”           (Id.)    Plaintiffs

also proposed to narrow the putative class from individuals “listed

on a DMV-349 completed by any law enforcement officer in North

Carolina,”    to   individuals    “listed    on    DMV-349   crash   reports

completed by a select group of [LEAs].” (Id.) Finally, Plaintiffs

explained that,

          [w]hereas the action [previously sought] liquidated
     damages as a result of Defendants’ obtaining, disclosure,
     and use of Plaintiffs’ personal information, the Second
     Amended Complaint seeks liquidated damages only for the
     [d]efendants’    obtaining   of    Plaintiffs’   personal
     information — a change which sidesteps any First
     Amendment defense since “the DPPA’s limitation on
     obtaining personal information is not a restriction on
     speech at all . . . .” Dahlstrom v. Sun-Times Media,
     LLC, 777 F.3d 937, 949 (7th Cir. 2015) (emphasis added).



                                     7
(Docket Entry 176 at 3 (emphasis and ellipsis in original).) After

the defendants consented to the Amendment Motion (see Docket

Entries 178, 179), and the Court granted Plaintiffs’ amendment

request (see Text Order dated Oct. 22, 2019), Plaintiffs filed a

“Second Amended and Supplemental Complaint” (Docket Entry 180) (the

“Second Amended Complaint”).

     Although the Amendment Motion envisioned limiting Plaintiffs’

claim to obtaining Plaintiffs’ personal information (see Docket

Entry 176 at 3), the Second Amended Complaint does not adopt such

a limited scope.   Rather, it challenges the defendants’ obtaining

and using Plaintiffs’ information.   For instance, in its “Summary

of the Action” (Docket Entry 180 at 2 (emphasis omitted)), the

Second Amended Complaint alleges:

          [The d]efendants in this case are lawyers and law
     firms that have systematically violated the DPPA by
     knowingly obtaining protected personal information from
     motor vehicle records, including drivers’ licenses and
     vehicle registration cards, and then using that protected
     information for hundreds, or possibly thousands, of
     people in an effort to sell their legal services. This
     systematic abuse has continued even after the United
     States Supreme Court held, in 2013, that attorney
     solicitation is an improper use of DMV information.

          Plaintiffs in this case are individuals whose
     protected personal information was improperly obtained
     and used by one or more of the [d]efendants in violation
     of the DPPA when [the d]efendants (a) obtained protected
     DMV information copied from their license or registration
     data onto accident reports and (b) used that information
     to send marketing letters. Plaintiffs file this case for
     themselves, and for others whose privacy was violated, to
     do two things: (1) ask the Court for an injunction to
     stop [the d]efendants from further abuse of personal DMV


                                 8
     information; and, (2) to ask the Court to award damages
     as provided by Congress.

(Id. at 2-3 (emphasis added) (citation and footnote omitted).) The

Second Amended Complaint further asserts that specific defendants

used specific Plaintiffs’ protected information for “addressing

marketing materials . . . and mailing said materials.”           (Id.,

¶¶ 66-71.)   It also argues that classwide “final injunctive relief

or corresponding declaratory relief is appropriate” because “each

[d]efendant has obtained and used the names and addresses of the

members of their respective Subclasses, from motor vehicle records

for marketing purposes” and “[e]ach [d]efendant either continues to

so obtain and use names and addresses of persons involved in

accidents or could resume obtaining and using such information at

any time.”   (Id., ¶ 145.)

     More specifically, according to the Second Amended Complaint:

     120. Upon information and belief, at all relevant times
     [the d]efendants have knowingly obtained and reviewed
     information from DMV-349 reports that are obtained in
     bulk with the intent to determine the names and addresses
     of those who are not at fault for each accident; then,
     using those names and addresses, [the d]efendants only
     send marketing materials to those persons who do not
     appear to be at fault.

     121. The mailings described above sent by [the
     d]efendants are form mailings. The mailing sent by each
     [d]efendant to a Plaintiff is identical in all material
     respects to the mailings that each [d]efendant regularly
     sends to persons whose personal information, including
     name and address, has been knowingly obtained from
     DMV-349 reports.

     122. Upon information and belief, [the d]efendants sent,
     and in some cases continue to send, materials marked

                                 9
“This is an advertisement for legal services” only to
persons whose names and addresses [the d]efendants
knowingly obtained and gleaned from DMV-349 reports.

123. Plaintiffs did not consent to allow any [d]efendant
to obtain their personal information from a motor vehicle
record.

124. [The d]efendants regularly and knowingly have
obtained, disclosed, and used (and some of them continue
to knowingly obtain, disclose, and use) protected
personal information, from motor vehicle records, to
market their legal services to accident victims in the
same manner that [the d]efendants knowingly obtained,
disclosed, and used the protected personal information of
Plaintiffs.

125. In sending the above-described mailings, [the
d]efendants disclosed [Plaintiffs’] names and addresses
in connection with the fact that [Plaintiffs] might need
legal services.     Said disclosures were made, at a
minimum, to employees of the postal or delivery service
that delivered each mailing, as well as to [the
d]efendants’ office staff or contractors who participate
in addressing and sending the mailings.

126. As a proximate result of [the d]efendants’ unlawful
conduct as described above, each [Plaintiff] sustained
actual damages in having their personal information from
a motor vehicle record obtained by [the d]efendants for
use for marketing purposes, in having to retrieve the
mailings addressed to them from a delivery person, from
his or her entryway or mail receptacle or by having his
or her privacy invaded by disclosure of his or her name
or address in connection with a potential need for legal
services.

******

148. As specifically alleged above, [the d]efendants
knowingly   obtained    the   DPPA-protected   personal
information, including the name and address, of one or
more Plaintiffs, from a motor vehicle record, and then
used that personal information as described above.

149. Each [d]efendant knowingly obtained, disclosed, and
used one or more Plaintiff’s protected personal


                           10
information, from a motor vehicle record, for the purpose
of marketing that [d]efendant’s legal services.

150. When each [d]efendant knowingly obtained, disclosed,
and used one or more Plaintiff’s protected personal
information, said [d]efendant lacked Plaintiffs’ express
consent as required by the DPPA.

151. When each [d]efendant identified a Plaintiff as an
accident victim, used a Plaintiff’s name and address to
create a mailing envelope and letter, and then sent his,
her, or its above-described mailing containing the words
“This is an advertisement for legal services” to one or
more Plaintiffs, [the d]efendants knowingly used and
disclosed said Plaintiff’s personal information from a
motor vehicle record.

152. [The d]efendants knowingly obtained, disclosed, and
used Plaintiffs’ personal information from a motor
vehicle record for the purpose of marketing legal
services.

153. Advertising for legal services for the solicitation
of new potential clients is not a permissible purpose for
obtaining motor vehicle records under the DPPA. Maracich
v. Spears, [570 U.S. 48] (2013).

154. [The d]efendants knowingly obtained, disclosed, and
used Plaintiffs’ personal information, from a motor
vehicle record, for a purpose not permitted under the
DPPA, in violation of the DPPA.

155. Because some [d]efendants continue to regularly and
knowingly obtain, disclose, and use personal information,
from motor vehicle records, for purposes of marketing
their services, violations of the DPPA are likely to
continue.

156. Under 18 U.S.C. § 2724(b)(4), the Court should enter
a permanent injunction prohibiting [the d]efendants from
obtaining personal information from motor vehicle records
for marketing purposes. Specifically, the Court should
enjoin [the d]efendants from obtaining names and
addresses sourced from DMV-349s for purposes of marketing
legal services; [sic]




                           11
     157. Plaintiffs sustained actual damages as described
     above as a proximate result of [the d]efendants’ unlawful
     conduct.

     158. Because [the d]efendants knowingly obtained
     Plaintiffs’ personal information, from a motor vehicle
     record, for a purpose not permitted under the DPPA, each
     Plaintiff is entitled to liquidated damages of $2,500.00
     in lieu of actual damages for each instance in which a
     [d]efendant knowingly obtained, or caused to be obtained,
     that Plaintiff’s personal information, from a motor
     vehicle for a purpose not permitted by the DPPA.

(Docket Entry 180, ¶¶ 120-26, 148-58.)3

     Rather    than   answering    the    Second   Amended   Complaint,      Fox

Defendants moved to dismiss.        (See Docket Entries 188, 189.)           As

relevant here, Fox Defendants base their dismissal request on the

notion that Plaintiffs lack standing and “failed to plead actual

damages in conformity with Rule 9” of the Federal Rules of Civil

Procedure (the “Rules”).      (Docket Entry 188 (the “Second Dismissal

Motion”) at 1-2.)          More specifically, Fox Defendants’ Second

Dismissal Motion rests on the theory that “Plaintiffs’ sole legal

claim   is   that   [the   d]efendants     violated   the    DPPA   merely   by

obtaining public accident reports that identify them — from police

department     counters      and   law-enforcement-maintained          public

websites.”    (Docket Entry 189 at 1; see also id. (asserting that

“[t]he Second Amended Complaint abandons . . . [Plaintiffs’] legal



     3    Plaintiffs subsequently filed a motion for class
certification that similarly emphasizes the allegedly improper
obtainment of information (see generally Docket Entries 184, 185),
but also references the defendants’ alleged improper use of
protected information (see, e.g., Docket Entry 185 at 2, 10).

                                     12
claims    that    the    [d]efendants        violated   the   DPPA   by     using   or

disclosing their identifying information”).)                   According to Fox

Defendants, “th[is] change in theory is fatal to Plaintiffs’

tenuous    grasp    on     Article     III    standing”   because     “Plaintiffs’

reconfigured claim now hinges upon whether they suffered an injury

traceable to the moment Defendants got their names and addresses at

the   front      counter    of   the     police    station    or     from    a   law-

enforcement-maintained public website.”                 (Id. at 2.)       The Second

Dismissal Motion focuses solely on Fox Defendants’ standing and

damages arguments, without raising any first-amendment issues.

(See id. at 11 n.3 (“Fox Defendants do not believe that Plaintiffs’

change to an ‘obtainment’ theory . . . ‘sidesteps’ relevant First

Amendment defenses, or impacts the rights of members of the public

. . . to receive, review and speak about information the government

releases. [This] issue is not reached by [Fox] Defendants’ current

motion . . . .”).)         However, the Second Dismissal Motion expresses

Fox Defendants’ “inten[t] to fully brief and argue their First

Amendment defenses if Plaintiffs’ claim survives th[e] motion to

dismiss.”     (Id.)

                                     DISCUSSION

      I. Relevant Standards

      A. Discovery Standards

      “The purpose of discovery is to provide a mechanism for making

relevant information available to the litigants.”                  Fed. R. Civ. P.


                                             13
26 advisory committee’s notes, 1983 Amendment.                     Thus, parties

generally “may obtain discovery regarding any nonprivileged matter

that is relevant to any party’s claim or defense and proportional

to the needs of the case . . . .”             Fed. R. Civ. P. 26(b)(1).       “The

parties and the court have a collective responsibility to consider

the proportionality of all discovery and consider it in resolving

discovery disputes.”         Fed. R. Civ. P. 26 advisory committee’s

notes, 2015 Amendment; see also id. (explaining that Rule 26

imposes    an    “obligation      o[n]    the    parties      to   consider   the[

proportionality] factors in making discovery requests, responses,

or objections”).         In turn, relevancy “essentially involves a

determination of how substantively the information requested bears

on the issues to be tried.”          Mills v. East Gulf Coal Preparation

Co., LLC, 259 F.R.D. 118, 131 (S.D.W. Va. 2009) (internal quotation

marks omitted); see also Cook v. Howard, 484 F. App’x 805, 812 (4th

Cir. 2012) (“Relevance is thus the foundation for any request for

production, regardless of the individual to whom a request is

made.”).        “On   relevancy   matters,      the   trial    court   has    broad

discretion.”      Watson v. Lowcountry Red Cross, 974 F.2d 482, 489

(4th Cir. 1992).

     Importantly,“[t]he civil discovery process is to be engaged in

cooperatively.”       Mills, 259 F.R.D. at 130; see also Wagner v. St.

Paul Fire & Marine Ins. Co., 238 F.R.D. 418, 422 (N.D.W. Va. 2006)

(observing that “[g]amesmanship” in discovery “is not allowed”);


                                         14
M.D.N.C. LR 26.1(b)(1) (“The Court expects counsel to conduct

discovery in good faith and to cooperate and be courteous with each

other in all phases of the discovery process.”).            Accordingly,

parties   must   respond   with   specificity   to   discovery   requests,

including by making particularized objections.         Hall v. Sullivan,

231 F.R.D. 468, 474 (D. Md. 2005).       Thus, general or “boilerplate”

objections to discovery requests lack validity.              See Kinetic

Concepts, Inc. v. ConvaTec Inc., 268 F.R.D. 226, 241 (M.D.N.C.

2010) (collecting cases).     Moreover, the party opposing discovery

generally bears the burden on a motion to compel.          Id. at 243-44

(collecting cases).

     Nevertheless, “the simple fact that requested information is

discoverable . . . does not mean that discovery must be had.           On

its own initiative or in response to a motion for protective order

under Rule 26(c), a district court may limit [discovery] . . . .”

Nicholas v. Wyndham Int’l, Inc., 373 F.3d 537, 543 (4th Cir. 2004).

Indeed, “[d]istrict courts enjoy nearly unfettered discretion to

control the timing and scope of discovery.”           Hinkle v. City of

Clarksburg, 81 F.3d 416, 426 (4th Cir. 1996); accord Cook, 484 F.

App’x at 812 (observing that “[d]istrict courts are afforded broad

discretion with respect to discovery”).

     B. DPPA Standards

     The DPPA arose from Congress’s “[c]oncern[] that personal

information collected by States in the licensing of motor vehicle


                                    15
drivers was being released — even sold — with resulting loss of

privacy   for    many    persons.”         Maracich,       570   U.S.    at    51–52.

Accordingly,     the    DPPA    prohibits      “the   disclosure        of   personal

information     contained      in   the   records     of   state   motor      vehicle

departments (DMVs) . . . . unless for a purpose permitted by an

exception listed in 1 of 14 statutory subsections.”                Id. at 52.      As

relevant to the Motion, these exemptions include:

     (6) For use by any insurer or insurance support
     organization, or by a self-insured entity, or its agents,
     employees, or contractors, in connection with claims
     investigation activities, antifraud activities, rating or
     underwriting.

     (7) For use in providing notice to the owners of towed or
     impounded vehicles.

     ******

     (12) For bulk distribution for surveys, marketing or
     solicitations if the State has obtained the express
     consent of the person to whom such personal information
     pertains.

18 U.S.C. § 2721(b).4

     “A person is liable under the DPPA if he ‘knowingly obtains,

discloses or uses personal information, from a motor vehicle

record, for a purpose not permitted’ by one of the statutory


     4   The DPPA contains additional consent-based exemptions,
including “[f]or any other use in response to requests for
individual motor vehicle records if the State has obtained the
express consent of the person to whom such personal information
pertains,” 18 U.S.C. § 2721(b)(11), and “[f]or use by any
requester, if the requester demonstrates it has obtained the
written consent of the individual to whom the information
pertains,” 18 U.S.C. § 2721(b)(13).


                                          16
exceptions.”     Maracich,    570   U.S.   at     71    (quoting     18     U.S.C.

§ 2724(a)).     Moreover, “[e]ach distinct disclosure or use of

personal information acquired from a state DMV must be permitted by

the DPPA.”     Id. at 74; see also id. (“If the statute were to

operate   otherwise,    obtaining      personal        information    for      one

permissible    use   would   entitle     attorneys       to   use    that    same

information at a later date for any other purpose.”).                  Further,

under the DPPA, “[d]irect marketing and solicitation present a

particular concern not only because these activities are of the

ordinary commercial sort but also because contacting an individual

is an affront to privacy even beyond the fact that a large number

of persons have access to the personal information.”                 Id. at 67.

After all, as the United States Supreme Court has explained, “state

residents have no real choice but to disclose their personal

information to the state DMV . . . .        The use of that information

by private actors to send direct commercial solicitations without

the license holder’s consent is a substantial intrusion on the

individual privacy the [DPPA] protects.”          Id. at 71.

     II. Analysis

     A. Initial Matters

     The Motion seeks to compel responses to multiple Admission

Requests, Interrogatories, and Document Requests.                   (See, e.g.,

Docket Entry 171 at 9 n.3.)    After Fox Defendants filed the Motion,

Plaintiffs served additional discovery responses (see, e.g., Docket


                                    17
Entry 173-2) and Fox Defendants and Plaintiffs resolved certain

outstanding discovery issues (see Docket Entry 173-1 at 19).

Accordingly, “the matters which remain for resolution by the Court

are[ I]nterrogatories 7-20 and 30[] and [Document Requests 45]-8”

(Docket Entry 173 at 2 (emphasis omitted); see also Docket Entry

175 at 2 (detailing evolution of discovery disputes)).6          (See

generally Docket Entries 173, 175 (discussing relevant outstanding

requests).)

     For many of the disputed Interrogatories, Plaintiffs raised

similar relevance and/or burden objections:

     Objection. Irrelevant to any party’s claim or defense.
     For the same reasons stated in the relevance objection to
     No. 5 above, whether Plaintiff claims that the [LEA]
     acted contrary to law is irrelevant and outside the scope
     of discovery.    The legal basis and argument for the
     relevance objection to No. 5 is hereby incorporated by
     reference as if fully stated in response to this
     discovery request.


     5 Plaintiffs’ memorandum initially identifies the outstanding
Document Requests as “3-8” (Docket Entry 173 at 2 (emphasis
omitted)), but makes no further reference to Document Request 3
(see id. at 2-23).     Fox Defendants’ reply memorandum likewise
contains no mention of Document Request 3. (See generally Docket
Entry 175.) Moreover, the record before the Court reflects that
Plaintiffs provided supplemental responses to Document Request 3
after Fox Defendants filed the Motion. (See Docket Entry 173-2 at
17-31.)   As such, it appears that the parties resolved their
dispute regarding Document Request 3 and that Plaintiffs’ reference
to this request constitutes a typographical error.

     6 As “some minor variations in the numbering among the sets
of discovery served on the named Plaintiffs” exists, Fox Defendants
and Plaintiffs identify particular discovery requests according to
“the numbering in the set of requests served on Plaintiff W[.]
Garey.” (Docket Entry 171 at 3 n.2; see also Docket Entry 173 at
6.) This Opinion does the same.

                                18
       Furthermore, the requirement to “describe in detail”
       whether Plaintiff claims that the [LEA] acted contrary to
       law is facially burdensome in connection with this
       request. “A discovery request can be overly broad or
       unduly burdensome on its face, in which case the
       proponent of discovery bears the burden of establishing
       its relevance.” Harford Mut. Ins. Companies v. Agean,
       Inc., No. l:09CV461, 2011 WL 2295036, at *7 (M.D.N.C.
       June 8, 2011) (citing Hilt v. SFC Inc., 170 F.R.D. 182,
       186 (D.Kan.1997 [sic])).

(Docket Entry 171-1 at 11 (emphasis omitted); see also id. at 12-

17.)    Among other challenges, Plaintiffs raised similar relevance

objections to the disputed Document Requests:

       Objection. Irrelevant. For the same reasons stated in
       the relevance objection to No. 2 above, political mail
       received by Plaintiff is irrelevant and outside the scope
       of discovery.    The legal basis and argument for the
       relevance objection to No. 2 is hereby incorporated by
       reference as if fully stated in response to this
       discovery request.

(Id. at 35 (emphasis omitted); see id. at 34-36.)

       Fox Defendants do not address Plaintiffs’ burden objection to

their request to “describe in detail” various matters. (See Docket

Entries 171, 175.)    However, Fox Defendants argue that Plaintiffs’

relevance    objections   constitute       improper   general,    boilerplate

objections that “do not explain why the discovery requests fail to

seek relevant information” (Docket Entry 171 at 5).          (See id. at 5-

6.)     As such, Fox Defendants maintain, Plaintiffs’ relevance

“objections should be stricken” (id. at 5) and Plaintiffs should be

deemed to    have   “waived   their   opportunity     to   make   any   proper

objections” (id. at 6).       Fox Defendants’ contentions lack merit.



                                      19
      In their answer to Interrogatory 5 and Document Request 2,

Plaintiffs    detail   their    perspective      regarding    the   discovery

requests’ failure to meet the “[m]inimal relevance threshold of

Rule 26(b)(1),” as well as their lack of “bearing on liability” or

“liquidated    damages”   or   “any   legitimate     affirmative    defense.”

(Docket Entry 171-1 at 8-10, 31-33 (emphasis omitted).)                   These

responses explain the “three distinct elements giving rise to

liability” under the DPPA,7 as well as the “statutory liquidated

damages” that Plaintiffs seek, and assert that the discovery

requests “ha[ve] no bearing” on those items. (Id. at 9-10, 32-33.)

Thus, although not explicitly updated for each discovery request,

Plaintiffs’ responses provide sufficient information to understand

the grounds for their relevance objection as to each disputed

request.     Under the circumstances, the Court declines to strike

Plaintiffs’ relevance objections.

      Finally, in their memorandum in support of the Motion and in

their earlier communications with Plaintiffs regarding discovery,

Fox   Defendants   maintained    that      the   disputed    requests    sought

information “likely to lead to relevant information.”                   (Docket

Entry 171 at 16 (discussing Interrogatories 7-11); see also Docket

Entry 173-1 at 6 (“[W]e believe the discovery could lead to



     7 Namely, “[t]hat a defendant (1) knowingly obtained,
disclosed or used personal information, (2) from a motor vehicle
record, (3) for a purpose not permitted.”   (Id. at 9 (internal
quotation marks omitted).)

                                      20
admissible evidence . . . .”) (discussing Document Request 4).)

These statements echo Rule 26(b)’s former provision regarding

“information that appears ‘reasonably calculated to lead to the

discovery of admissible evidence,’” which “has been used by some,

incorrectly, to define the scope of discovery.”    Fed. R. Civ. P.

26, advisory committee’s notes, 2015 Amendment.    Because “use of

the ‘reasonably calculated’ phrase to define the scope of discovery

‘might swallow any other limitation on the scope of discovery,’”

and prior attempts to “prevent such misuse” proved ineffective, the

Rules Committee deleted “[t]he ‘reasonably calculated’ phrase” from

Rule 26(b) four years ago.     See id. (explaining that, despite

amendments in 2000, “[t]he ‘reasonably calculated’ phrase has

continued to create problems,” necessitating its removal).       Fox

Defendants’ reliance on relevance concepts predicated on this

rejected language cannot support compelled disclosure and instead

indicates that their discovery requests overreach.

     B. Interrogatories 7-11

     Turning to the specific discovery requests, Interrogatories 7

through 11 comprise the first set of disputed discovery.     These

Interrogatories state:

     7. Describe in detail whether you claim that the [LEA]
     acted contrary to law in making public the accident
     report of your [specific] traffic accident, and the basis
     for any such claim.

     8. Describe in detail whether you claim that the [LEA]
     should have further redacted the accident report of your
     [traffic] accident, what items you believe [the LEA]

                                21
     should have further redacted, and the basis for any such
     claim.

     9. Describe in detail whether it is your position that
     members of the general public are not legally permitted
     to view, speak about, or write about the accident report
     of your [traffic] accident.

     10. Describe in detail whether it is your position that
     some, but not all, members of the general public are
     permitted to view, speak about, or write about the
     accident report of your [traffic] accident, and if so
     please identify those members of the general public you
     believe have such rights and why.

     11. Describe in detail whether it is your position that
     representatives of news media outlets, including but not
     limited to newspapers, television stations, and radio
     stations, are permitted to view, speak about, or write
     about the accident report of your [traffic] accident.

(Docket Entry 171-1 at 11-13.)       Plaintiffs’ discovery responses

raise the aforementioned burden and relevance objections to these

Interrogatories.    (See, e.g., id.)

     In the memorandum supporting their Motion, Fox Defendants

maintain that these Interrogatories seek to elicit information

regarding   “Plaintiffs’   theory    of   liability   under   the     DPPA.”

(Docket Entry 171 at 14 (emphasis omitted).)           According to Fox

Defendants, “Plaintiffs’ responses are relevant to numerous aspects

of this case.”     (Id. at 15.)     In Fox Defendants’ view, “if the

[LEA] violated the DPPA by publishing the Plaintiffs’ personal

information on the internet, that could preclude a finding of

liability for any entity that later uses that information:               Any

injuries to the Plaintiffs’ privacy interests would have been

caused by someone other than the [d]efendants.”               (Id.)      Fox

                                    22
Defendants further assert that, “if the DPPA actually does punish

any user of information for accessing documents published on the

internet by the government, then the DPPA may violate the First

Amendment.”    (Id.)    “Finally,”   they   assert,   “any   potential

violation of the DPPA by [LEAs] is relevant to the scienter

requirement of the DPPA claim against the Fox Defendants.”      (Id.)

     Plaintiffs respond that Interrogatories 7-11 “focus[] squarely

on Plaintiffs’ states of mind and not on the legality of the police

departments’ actions   or the other subject facts.”    (Docket Entry

173 at 9.)    This focus on “Plaintiffs’ beliefs or opinions”

likewise appears in Fox Defendants’ letter to Plaintiffs regarding

their discovery objections.   (Docket Entry 173-1 at 8.)     However,

Plaintiffs emphasize, the arguments that Fox Defendants proffer in

support of the Motion focus on “the relevance of the police

department actions, and police department redactions” rather than

on the “relevance of Plaintiffs’ states of mind.”      (Docket Entry

173 at 9 (emphasis in original).) “The distinction is significant”

(id.), Plaintiffs explain, for, although their “beliefs about the

actions of non-parties” have no “bear[ing] on any issue in this

case” (id. at 11), “Plaintiffs are willing to serve Rule 36

admissions admitting many of the underlying facts that are the

subjects of interrogatories 7-11” (id. at 9). These facts include:

     • The local [LEAs] acted contrary to law in making the
     subject accident reports available to the public;



                                23
     • The local [LEAs] should have further redacted the
     subject accident reports to remove all personal
     information from a motor vehicle record, including names
     and addresses, and where applicable, the driver’s license
     number;

     • Members of the general public are legally permitted to
     view, speak about, or write about the subject accident
     reports so long as they do not obtain, disclose, or use
     personal information from a motor vehicle record for a
     use not permitted under the DPPA;

     • Representatives of news media outlets, including but
     not limited to newspapers, television stations, and radio
     stations are permitted to view, speak about, or write
     about the subject accident reports so long as they do not
     obtain, disclose, or use personal information from a
     motor vehicle record for a use not permitted under the
     DPPA.

(Id. at 10 (formatting in original).)

     In their reply, Fox Defendants address neither Plaintiffs’

arguments regarding the asserted distinction nor Plaintiffs’ offer

to admit the foregoing facts.     (See Docket Entry 175 at 3-7.)

Instead, Fox Defendants maintain that the disputed Interrogatories

“ask[] Plaintiffs whether they claim that upstream and downstream

users of Plaintiffs’ information are also violating the DPPA” and

state that, through these Interrogatories, they “seek to learn who

Plaintiffs believe could view those records, and whether Plaintiffs

believe those reports were lawfully released, should have been

redacted before release, or should have been withheld altogether.”

(Id. at 3.)   As an initial matter, the Interrogatories do not ask

whether “downstream users of Plaintiffs’ information are also

violating the DPPA” or whether the accident reports “should have


                                24
been withheld altogether” (id.).            (See Docket Entry 171-1 at 11-

13.)    Moreover, Plaintiffs appear correct that the Interrogatories

and meet-and-confer letter reflect a focus on “Plaintiffs’ beliefs

or opinions” regarding the actions of LEAs, “the general public[,

and the] media” (Docket Entry 173-1 at 8), while the memoranda in

support of the Motion focus on the underlying facts themselves.

       Finally, many of Fox Defendants’ relevance arguments lack

merit, particularly given that “[e]ach distinct . . . use of

personal information acquired from a state DMV must be permitted by

the DPPA,” Maracich, 570 U.S. at 74, and “[t]he use of that

information     by       private   actors    to    send    direct    commercial

solicitations without the license holder’s consent is a substantial

intrusion on the individual privacy,” id. at 71.                  Nevertheless,

Plaintiffs have offered to stipulate to certain facts, which

illuminate “Plaintiffs’ theory of liability under the DPPA” (Docket

Entry    171   at   14    (emphasis   omitted))    as     it   relates   to   each

Interrogatory.       Under the circumstances, including Fox Defendants’

failure to object to this approach, the Court will order Plaintiffs

to provide the proffered admissions to Fox Defendants.

       C. Interrogatories 12-13, 15-17

       Next,    Fox      Defendant    seek    to     compel      responses      to

Interrogatories 12, 13, 15, 16, and 17.                 (See id. at 9 nn.3-4;

Docket Entry 173 at 14-17; Docket Entry 175 at 7 n.1.)                        These

requests state:


                                       25
     12. Identify the date and the circumstances under which
     you first became aware that the [LEA] had made available
     to the public the accident report of your [specific]
     traffic accident.

     13. Describe in detail all injuries you suffered as a
     result of the [LEA’s] making available to the public the
     accident report of your [traffic] accident, and any basis
     for such claim.

     ******

     15. Describe in detail whether you have ever produced
     your driver’s license as a means of identification in
     connection with buying a home or other piece of real
     estate, and explain each circumstance.

     16. Describe in detail whether you have ever produced
     your driver’s license as a means of identification to
     vote in any local, state, or national election.

     17. Describe in detail whether you have ever produced
     your driver’s license as a means of identification in
     connection with making a consumer purchase of any kind.

(Docket Entry 171-1 at 14-16.)        Plaintiffs objected to these

requests on relevance grounds.   (See id. at 14-16.)8




     8 Plaintiffs also raised a burden objection to Interrogatory
13’s “requirement to ‘describe in detail’” (id. at 15) the
requested information. However, Plaintiffs do not explain how the
“describe in detail” component of this particular Interrogatory “is
facially burdensome” (id.) and the Interrogatory itself does not
compel such a conclusion (see id. at 14). Plaintiffs’ opposition
to the Motion also fails to elaborate upon this objection, aside
from stating — without further detail or any citation to supporting
authority — that such “command is overly broad” (Docket Entry 173
at 8).   (See id. at 1-23.)     Accordingly, in the absence of a
developed argument regarding the burdensomeness of the requested
information, the Court declines to sustain this objection to
Interrogatory 13. See Harford Mut., 2011 WL 2295036, at *7 (“[A]
party resisting discovery must state its objection and set forth
the reasons therefor with specificity.      The use of objections
without explanation is not tolerated . . . .” (citations omitted)).

                                 26
      Fox Defendants argue that “this information is highly relevant

to multiple issues in this case” (Docket Entry 171 at 9), including

their first-amendment defense and Plaintiffs’ standing and remedy

(see id. at 9-12). More specifically, Fox Defendants maintain that

the LEAs’ prior disclosure of Plaintiffs’ information precludes any

liability      for    their   subsequent        disclosure     of   Plaintiffs’

information and, under the First Amendment, also “bars or limits

efforts to tag the Fox Defendants with liability for obtaining,

using,    or   disclosing     such    public    information”    (id.    at   10).

(See id. at 9-11.)      Fox Defendants further assert that Plaintiffs’

prior disclosures of their personal information impacts their

standing and potential damages. (See id. at 11-12 (“Fox Defendants

are   entitled   to    discover      whether    their   informational   mailers

‘intruded into a private place’ or whether Plaintiffs and/or the

[LEAs] have torn down whatever veil of ‘private seclusion’ exists

regarding their car accidents on public roadways.”).)

      The Second Amended Complaint initially limits its claim to Fox

Defendants’ allegedly improper obtaining and using of Plaintiffs’

protected information. (See Docket Entry 180 at 2-3.) However, in

delineating its DPPA claim, the Second Amendment Complaint also

challenges     the    defendants’     alleged    disclosure    of   Plaintiffs’

information without Plaintiffs’ consent.            (See, e.g., id., ¶¶ 149-

151.)    As a defense to Plaintiffs’ disclosure-related contentions,

Fox Defendants’ Answer maintains that, inter alia, “Plaintiffs’


                                        27
alleged injuries are not fairly traceable to the conduct of [Fox]

Defendants because any alleged personal information had already

been made public by the LEAs.”                  (Docket Entry 97 at 27-28.)

Because Plaintiffs’ claim appears to encompass disclosure-related

allegations, this defense renders relevant Interrogatories 12 and

13.   Accordingly, the Court will grant Fox Defendants’ request to

compel disclosure of responses to these Interrogatories.

      However,     Interrogatories         15    to   17    lack   relevance     to

Plaintiffs’      claims    and    Fox     Defendants’      defenses.       Because

“contacting an individual is an affront to privacy even beyond the

fact that a large number of persons have access to the personal

information,” Maracich, 570 U.S. at 67, and Plaintiffs challenge

Fox   Defendants’    use    of    their    protected       information    to   send

marketing mailers, Plaintiffs’ use of their drivers’ license for

identification in voting, consumer purchases, and real estate

transactions has no impact on their standing.                  Given that their

suit seeks only injunctive relief and liquidated damages, this

information   likewise      has   little        apparent   relevance     for   their

damages.      Nevertheless,        Fox     Defendants      maintain    that    this

information remains relevant to any award of liquidated damages

because such damages “are discretionary, like each of the DPPA’s

remedies” (Docket Entry 175 at 9).              (See id. at 9-10; Docket Entry

171 at 12.)




                                         28
     To remedy a violation of the DPPA, a “court may award,” inter

alia, “actual damages, but not less than liquidated damages in the

amount of $2,500.”     18 U.S.C. § 2724(b)(1).        “A plaintiff need not

prove a measure of actual damages to recover liquidated damages

under the DPPA, and certainly need not prove actual damages to

recover the other types of remedies listed in [Section] 2724(b).”

Kehoe v. Fidelity Fed. Bank & Tr., 421 F.3d 1209, 1212 (11th Cir.

2005).   Typically a contractual damages substitute “paid even in

the absence of proof of actual damages,” id. at 1213 (internal

quotation     marks   omitted),      “[l]iquidated         damages   serve   a

particularly useful function when damages are uncertain in nature

or amount or are unmeasurable,” id. (internal quotation marks

omitted). Thus, the availability of “liquidated damages” under the

DPPA likely connotes a congressional recognition of the uncertain

and unmeasurable nature of privacy-related damages under the DPPA,

as well as a deliberate effort to forestall the necessity of a

costly, limitless foray into attempted valuation of amorphous

injuries.     See,    e.g.,   id.   (“Damages   for    a    violation   of   an

individual’s privacy are a quintessential example of damages that

are uncertain and possibly unmeasurable.        Since liquidated damages

are an appropriate substitute for the potentially uncertain and

unmeasurable actual damages of a privacy violation, it follows that

proof of actual damages is not necessary for an award of liquidated

damages.”).


                                     29
     Moreover, the DPPA commits the awarding of liquidated damages

(and the other enumerated remedies) to the Court’s discretion.

See 18 U.S.C. § 2724(b); accord Kehoe, 421 F.3d at 1217.    Because

damages remain a question for the Court rather than for a lay jury,

it appears that Fox Defendants already possess the necessary

information for their mitigation arguments.     (See, e.g., Docket

Entry 173-2 at 8 (admitting that, “in addition to producing [his]

driver’s license to law enforcement personnel in connection with”

his accident, W. Garey “also produced [his] driver’s license to

other persons, entities or businesses as a means of identifying

[him]self”);9 see also Docket Entry 173 at 15 (asserting that

Plaintiffs have admitted that “each Plaintiff has also produced

their driver’s license to other persons, entities, or businesses as

a means of identification”).)10    Accordingly, the Court will deny


     9 He further admitted receiving both (1) additional “mail on
the same day that [he] received a law firm mailing” from the
relevant defendants (id.) and (2) items of unsolicited commercial
mail since May 27, 2012 (id. at 12).

     10 It bears noting that Plaintiffs also offered to stipulate
that (1) “[e]ach Plaintiff except W[.] Garey has produced a
driver’s license as a means of identification in connection with
buying a home or other piece of real estate,” (2) “[e]ach Plaintiff
has produced a driver’s license as a means of identification to
vote in a local, state, or national election,” and (3) “each
Plaintiff has also produced his or her driver’s license to other
persons,   entities,   or   businesses   as   a   means  of   self-
identification.”    (Docket Entry 173-1 at 18.)      Fox Defendants
rejected that offer, stating that “[they] would prefer that
[Interrogatories] 15-17 be answered as posed, instead of converted
to admissions responses.” (Id. at 19.) The only explanation Fox
Defendants gave for rejecting this proposal remains that they “are
                                                     (continued...)

                                  30
Fox Defendants’ request to compel answers to Interrogatories 15-17.

See Fed. R. Civ. P. 26(b)(2)(C)(i), (iii).

     D. Interrogatories 14, 18-20 and Document Requests 4-8

     Fox     Defendant   further   seek   to   compel   responses   to

Interrogatories 14, 18, 19, and 20, as well as to Document Requests

4 through 8.    (See Docket Entry 171 at 12 n.5, 20; Docket Entry 173

at 17-22.)     These requests state:

     14. Identify all entities or individuals that contacted
     you in writing, or orally, related in any way to your
     [specific] traffic accident.

     ******

     18. Identify any insurance companies that contacted you,
     or the vehicle owner or person in whose name insurance
     was carried, by phone or in writing in connection with
     your [specific] traffic accident, and explain the nature
     of the oral or written contact.

     19. Identify the full name and address of the insurance
     company that is reflected on the insurance policy under
     which you, or the vehicle owner, carried automobile
     liability insurance as of the date of your [specific]
     traffic accident.

     20. Identify any tow truck or impoundment company entity
     or person that contacted you, or the vehicle owner or
     person in whose name insurance was carried, by phone or
     in writing in connection with your [specific] traffic
     accident, and explain the nature of the oral or written
     contact.



     10(...continued)
entitled   to   answers   under   oath,   as    provided   only  by
interrogatories.” (Docket Entry 175 at 8 (emphasis in original).)
Because   the   proposed   stipulations   would   (1)   answer  the
Interrogatories as stated and (2) “conclusively establish[]” those
matters, Fed. R. Civ. P. 36(b), Fox Defendants’ position appears to
serve little purpose.

                                   31
     ******

     4. Produce all unsolicited pieces or items of mail that
     you have received since May 27, 2012 from an entity or
     person offering or providing information regarding
     commercial services. Plaintiff is requested to retain
     all such pieces or items of mail from the date of this
     request forward, and to maintain them such that the day
     each piece or item of mail was received can later be
     determined and the response to this request can be
     supplemented.

     5. Produce all pieces or items of mail that you have
     received since May 27, 2012 from any political candidate
     or political party that advocated on behalf of a
     political candidate or policy issue.

     6. Produce all written documents sent or provided to you
     or a family member from any insurance company related to
     your [specific] traffic accident.

     7. Produce all written documents sent or provided to you
     or a family member from any chiropractor or medical
     provider related to your [specific]·traffic accident.

     8. Produce all written documents sent or provided to you
     or a family member from any tow truck or impoundment
     company entity or person related to your [specific]
     traffic accident.

(Docket Entry 171-1 at 15-17, 34-36.) Plaintiffs objected to these

requests on relevance grounds, as well as, for Interrogatories 18

and 20 and Document Requests 6 and 8, on the grounds that the DPPA

permits the referenced contact, rendering it lawful.     (See id.)

Plaintiffs further objected to Document Request 7 on the grounds

that it sought privileged patient-physician communications (id. at

36) and to Document Request 4 on overbreadth grounds (id. at 34).11


     11   More specifically, Plaintiffs stated:

                                                    (continued...)

                                32
     In the memorandum supporting the Motion, Fox Defendants argue

that these Interrogatories and Document Requests 5 through 8 “are

highly relevant — indeed fundamental” — because “[t]hey sought

information      about    personal    information     used      by   political

organizations,     insurance    companies,       medical     providers,    and

tow-truck businesses.      The DPPA purports to immunize some of these

industries from its reach.       See 18 U.S.C. § 2721(a)[sic](6), (7).

The First Amendment limits the government’s ability to abridge

speech   using    regulations   that    are    riddled   with    exceptions.”

(Docket Entry 171 at 13.)12          Thus, they maintain, the requested

information “is relevant to the Fox Defendants’ First Amendment

challenge to the DPPA.”      (Id.)    Fox Defendants further assert that

Document Requests 4 and 5, which “ask[] about unsolicited mail

offering commercial services, or unsolicited political mailers, all

received since 2012,” seek information relevant to their first-

amendment defense.       (Id. at 20.)      According to Fox Defendants, if


     11(...continued)
     Objection. Facially over broad. A large volume of such
     junk mail is simply addressed to “resident” or to a
     street address, shows no connection to any particular
     individual, and has nothing to do with any motor vehicle
     or a motor vehicle accident, much less any relevant
     vehicle or accident. Such mail is not relevant to any
     claim or defense in this action and does not implicate
     any privacy issues and the request to save such
     yet-to-be-received junk mail is overly broad.

(Id. (emphasis in original).)

     12 Fox Defendants likely meant 18 U.S.C. § 2721(b)(6), (7),
as 18 U.S.C. § 2721(a) contains only subsections (1) and (2).

                                      33
“Plaintiffs prevail in their novel theory that the DPPA is about

banning    unsolicited     mail,   then   the     DPPA   may    be   fatally

underinclusive    by   allowing    some   other    mailers     but   not    the

Defendants’ mailers. The Fox Defendants are entitled to know about

other commercial mailings to try to trace them back to their

ultimate source, which may in many instances be the DMV.”                  (Id.

(citation omitted).)

     As to the Interrogatories and Document Requests 5-8, Fox

Defendants also argue that

     the requested information is relevant to the Plaintiffs’
     standing and damages calculation.    It is necessary to
     understand the harm, if any, that Plaintiffs have
     suffered at the hands of other entities as compared to
     the harm allegedly was [sic] caused by the Fox
     Defendants. It is possible that the injuries ascribed to
     the [d]efendants may have been caused or exacerbated by
     another entity, such as one exempted from the DPPA. The
     requested information will assist the Fox Defendants in
     making these determinations.

(Id. at 14.)     Finally, in their reply memorandum, Fox Defendants

maintain that “other unsolicited mail . . . matters to Plaintiffs’

assertion that they have standing to sue for the various injuries

they allegedly suffered by receiving or retrieving such mail from

[the d]efendants.”       (Docket Entry 175 at 12.)       According to Fox

Defendants, “[b]ecause Plaintiffs have put this injury in issue,

[they] are entitled to discover its nature by comparing it to the

injuries that Plaintiffs may daily suffer from other unsolicited

mail.”    (Id. at 12-13.)



                                    34
     As a preliminary matter, Fox Defendants’ arguments misconstrue

the DPPA.    Contrary to Fox Defendants’ contentions, the DPPA does

not immunize “political organizations, insurance companies, medical

providers, and tow-truck businesses” from its reach. See generally

18 U.S.C. § 2721; see also Maracich, 570 U.S. at 68-71.                        Indeed,

the DPPA makes no reference to political organizations or medical

providers.    See 18 U.S.C. §§ 2721-2725.               It also does not limit the

exemption for “use in providing notice to the owners of towed or

impounded    vehicles”        to    tow-truck          businesses.        18    U.S.C.

§ 2721(b)(7).       Further, insurance companies remain subject to the

same solicitation strictures under the DPPA as other entities. See

Maracich,    570    U.S.    at    68-69.        In    addition,    for   the   reasons

discussed above, Fox Defendants’ contentions regarding standing and

damages fall short.         Moreover, Document Requests 4 and 5, which

seek more than seven years’ worth of unsolicited commercial and

political mail (see Docket Entry 171-1 at 34-35), remain patently

overbroad and unduly burdensome, particularly given that (1), as to

the named Plaintiffs, the events at issue occurred in a roughly

six-month period in 2016, and (2), in any event, the DPPA prohibits

“bulk   distribution       [of]    surveys,          marketing    or   solicitations”

without   the      affected      person’s       “express    consent,”     18    U.S.C.

§ 2721(b)(12). Accordingly, the Court declines to compel responses

to these requests.         See Fed. R. Civ. P. 26(b)(2)(C)(iii).




                                           35
     E. Interrogatory 30

     Finally,    Fox    Defendants     seek    to    compel    a   response   to

Interrogatory 30, which states: “Describe in detail your plan for

trying the common and individualized issues of fact in this case,

including the common proof that you will rely upon to try each

common issue of fact.”      (Docket Entry 171-1 at 21.)               Plaintiffs

objected to     this   Interrogatory      on   the   grounds   that    it   seeks

privileged work-product information and remains “overly broad and

unduly burdensome and beyond the scope of reasonable discovery.”

(Id.)13   Plaintiffs further noted that, “[t]o                 the extent not


     13   More specifically, Plaintiffs stated:

     Objection. Any plan for trial and marshalling of facts
     for a particular point will constitute the mental
     impressions, conclusions, opinions, or legal theories of
     Plaintiffs’ attorneys and, under Rule 26(b)(3)(B), are
     not subject to discovery[.]

     As a further objection, this interrogatory seeking trial
     plans and the and [sic] facts which Plaintiff intends to
     use at trial, and the manner in which Plaintiff intends
     to use those facts is overly broad and unduly burdensome
     and beyond the scope of reasonable discovery. See IBP,
     Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 322
     (D. Kan. 1998) (“The interrogatory would have plaintiff
     itemize its evidence and trial strategy.       This goes
     beyond the scope of reasonable discovery.”).

     As a further objection, the requirement to “describe in
     detail” the trial plan and the common proof of each
     factual issue is unduly burdensome on its face.      “A
     discovery request can be overly broad or unduly
     burdensome on its face, in which case the proponent of
     discovery   bears  the  burden   of  establishing   its
     relevance.” Harford Mut. Ins. Companies v. Agean, Inc.,
     No. 1:09CV461, 2011 WL 2295036, at *7 (M.D.N.C. June 8,
                                                   (continued...)

                                     36
objected to above, Plaintiff[s are] leaving proof and trial plans

to [their] attorneys.” (Id.; see, e.g., Docket Entry 171-2 at 21.)

     In countering Plaintiffs’ objections, Fox Defendants maintain

that, under the Rules, trial plans do not constitute work product

and, alternatively, “Fox Defendants and the Court both have a

‘substantial need for the materials’” because, without the trial

plan, “Fox Defendants cannot determine what discovery is needed to

oppose the class-certification motion”14 and “th[e] Court cannot

certify a class.”   (Docket Entry 171 at 22-23 (quoting Fed. R. Civ.

P. 26(b)(3)(A)(ii)).)15    Indeed, Fox Defendants argue that “[a]

district court’s failure to consider the manageability of a trial

plan at class certification is reversible error.”      (Docket Entry

175 at 14.)   However, the Court bears no obligation to compel

production of, or otherwise consider, a trial plan in analyzing


     13(...continued)
     2011) (citing Hilt v. SFC Inc., 170 F.R.D. 182, 186
     (D.Kan.1997 [sic])).

     To the extent not objected to above, Plaintiff is leaving
     proof and trial plans to his attorneys.

(Docket Entry 171-1 at 21.)

     14 The filing of Plaintiffs’ class certification motion (see
Docket Entry 184) — to which Fox Defendants have already responded
(see Docket Entry 201) — moots this rationale for compelling a
response to Interrogatory 30.

     15   Fox Defendants also argue     that Plaintiffs’ burden and
scope objection “[i]s nothing but a[n   improper] general objection.”
(Id. at 21.)    However, Plaintiffs’     case citation parenthetical
sufficiently explains the grounds for   their objection, elevating it
above a mere boilerplate response.

                                 37
class certification.       See, e.g., Fed. R. Civ. P. 23 advisory

committee’s    notes,    2003        Amendment      (explaining   that,   “[a]n

increasing number of courts require a party requesting class

certification to present a ‘trial plan’ that describes the issues

likely   to   be   presented    at    trial   and    tests   whether   they   are

susceptible of class-wide proof,” an observation that concedes the

discretionary nature of such trial plan considerations).

     Moreover, the decision upon which Fox Defendants rely for

their assertion that “courts have compelled Plaintiffs to produce

‘information regarding each and every cause and each common issue

that Plaintiffs contend can be resolved on a class wide basis’”

(Docket Entry 171 at 22 (quoting Horizon Sec. & Vault Complex, Inc.

v. BFI Waste Sys. of N. Am., Inc., No. Civ.A. 03-1214, 2003 WL

22326519, at *4 (E.D. La. Oct. 8, 2003))), denied the defendant’s

request to compel “a detailed synopsis of the plaintiff’s ‘trial

plan’ or ‘litigation plan,’” Horizon Sec., 2003 WL 22326519, at *4.

Instead, the Horizon Sec. court ordered the plaintiff to supplement

its identification of class issues and causes, to prevent any

“eleventh hour surprises with respect to the issues that the

plaintiff maintains should be resolved on a class-wide basis,” id.

A similar approach appears appropriate here.                  Accordingly, the

Court will deny Fox Defendants’ request insofar as it seeks to

compel a detailed trial plan and information regarding the evidence

upon which Plaintiffs “will rely,” but will grant it insofar as it


                                        38
seeks identification of each common issue of fact that Plaintiffs

contend    can     be   resolved    on        a   classwide   basis     and   each

individualized issue of fact that Plaintiffs contend cannot be

resolved on a classwide basis.

      III. Expense-Shifting Request

      Finally, Fox Defendants seek to “be awarded their fees and

expenses involved in compelling these responses.”                  (Docket Entry

170 at 2.)       Rule 37 makes expense-sifting discretionary when, as

here, a motion to compel is granted in part and denied in part.

See Fed. R. Civ. P. 37(a)(5)(C).                  Under the circumstances, the

Court concludes that the parties should bear their own expenses.

Accordingly, the Court will deny Fox Defendants’ expense-shifting

request.

                                   CONCLUSION

      The Second Amended Complaint drops J. Garey and A. Clevenger

and   their    claims,    rendering      further       discovery   as    to   them

unnecessary.       In addition, Plaintiffs proposed stipulations, to

which Fox Defendants did not object, that resolve Interrogatories

7-11. Interrogatories 12 and 13 remain relevant to Fox Defendants’

defenses; however, Interrogatories 14-20 and Document Requests 4-8

lack relevance, and Document Requests 4-5 further qualify as unduly

burdensome and overbroad.          Finally, Plaintiffs must identify the

common and individualized issues of fact in this matter.




                                         39
     IT IS THEREFORE ORDERED that the Motion (Docket Entry 170) is

GRANTED IN PART and DENIED IN PART as follows:           on or before

January 10, 2020, W. Garey, Aaron Cruthis, Amanda Reilly, Adilah

McNeil, C. Clevenger, and Justin Brent Blakeslee must (1) serve the

specified   stipulations   (see   Docket   Entry   173    at   10)   to

Interrogatories 7-11; (2) serve responses to Interrogatories 12 and

13; and (3) identify each common issue of fact that they contend

can be resolved on a classwide basis and each individualized issue

of fact that they contend cannot be resolved on a classwide basis.

     This 20th day of December, 2019.

                                       /s/ L. Patrick Auld
                                          L. Patrick Auld
                                   United States Magistrate Judge




                                  40
